DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and are considered here.

Claim Rejections - 35 USC § 112(a) (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-20 recite a two-phase fermentation including a first bioreactor containing a first mixture of microorganisms that produces lactic acid from a lactose-containing feedstock, and a second bioreactor containing a second mixture of microorganisms that produces C3-C12 carboxylic acids from the lactic acid.  
To show possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus (MPEP 2163).  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus (Id.).  A “representative number of species” means that the species which are adequately described are representative of the entire genus (Id.). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (Id.).
The first and second mixtures of microorganisms recited in the instant claims would encompass a substantial number of potential microorganisms/mixtures.  For example, Panesar et al., Food chemistry 105.1 (2007): 1-14, evidences that a wide/diverse range of lactic acid bacteria are known to convert lactose to lactic acid (under 3. Microorganisms involved in lactose fermentation).  In contrast, the instant specification describes only a single type of first community dominated by Lactobacillus and single type of second community which appears to correspond to those described in Xu, cited below (cf. Spec., [0023]-[0024] vs. Xu, Figs. S7 and S8). Moreover, Kucek et al., Water research 93 (2016): 163-171, evidences that the conversion of lactic acid to MCCAs as occurs in the second bioreactor of the claimed method can be carried out with a microbial community distinct with that described in the instant specification (Kucek, Fig. 5 vs. Spec., [0024]).  The description of a single example for each of the first and second communities does not a representative number of species of all potential microbial mixtures capable of carrying out the claimed functions, and as such the claims lack written description support for the entire scope of the invention.

Claim Rejections - 35 USC § 112(b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 10, 11 and 18 modify recited temperature and pH values with the term “about”.  The term “about” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill would not be capable of reasonably ascertaining what degree of divergence from the recited values would fall within the scope of the claims.
Claims 4, 5, 12, 13, 18 and 19 recite the term “non-acidic” with respect to a lactose-containing feedstock.  Claim 18 further recites that the non-acidic lactose-containing feedstock has a pH of about 6 (see also, Spec., [0008]).  Thus, the term “non-acidic” is used in the specification in a manner that differs from the common definition wherein “acidic” refers to a pH below 7 and non-acidic would thus refer to a pH of 7 or above.  The term “non-acidic” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, the claimed invention differs from the prior art of Xu et al. (cited below) in the pH of the feedstock, and one of ordinary skill would not be able to ascertain which feedstocks fall within the scope of the claims.  For purposes of applying prior art, the term “non-acidic” is construed to at least include pH 6 or higher.
Claims 4, 5, 12 and 13 further include the recitation that “the lactose-containing feedstock comprises non-acidic lactose-containing feedstock”.  The use of the term “non-acidic” with respect to an undefined subcomponent of the lactose-containing feedstock rather than the lactose-containing feedstock itself makes the scope of the claims unclear.  Determining whether a particular feedstock composition falls within the scope of the claims would require ascertaining whether any potential lactose-containing subcomponent of the composition (among myriad possibilities) could be considered “non-acidic”, and as such one of ordinary skill would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., Joule 2.2 (2018): 280-295 (cited in IDS of 14 May 2020) in view of Panesar et al., Food chemistry 105.1 (2007): 1-14 as evidenced by Durham, Dairy-derived ingredients (2009): 103-144.
Regarding claims 1, 10 and 18, Xu teaches a method for obtaining C3-C9 carboxylic acids from a lactose-containing feedstock comprising, i) contacting a lactose-containing feedstock (acid whey from Greek yogurt production with a pH of about 4.5) and a first mixture of microorganisms in a first bioreactor under anaerobic conditions at a temperature of about 50° C. and a pH of about 5 for a period of time such that lactic acid is formed; ii) contacting the lactic acid-containing effluent from the first bioreactor with a second mixture of microorganisms in a second bioreactor under anaerobic conditions at a temperature of about 30° C. and a pH of about 5 for a period of time such that the lactic acid is converted to one or more C3-C12 carboxylic acid products; and iii) isolating the one or more C3-C12 carboxylic acid products (entire doc, including p. 290-293, under EXPERIMENTAL PROCEDURES; Fig. 1; p. 285-288, under A Temperature-Phased System Did Achieve Promising MCCA Specificities).  The pH in each of the first and second bioreactors was maintained at a pH of 5 with automated controllers (p. 290-291, under Bioreactor Systems).  Xu teaches that whey is a waste stream in dairy processes that poses significant disposal costs and that the fermentation process allo9ws for such waste streams to be converted to high value carboxylic acid products (p. 280-283, under INTRODUCTION; p. 290, 1st ¶).  Xu further suggests that the process could be applied to “other similar waste streams, such as cheese whey and carbohydrate-rich food waste” (p. 290, 1st ¶).
Regarding claims 6 and 14, the fermentation in the second bioreactor produced valeric acid, propionic acid, butyric acid, caproic acid, heptanoic acid, caprylic acid and nonanoic acid (Fig. 3).
Regarding claims 7-9, 15-17 and 20, Xu teaches isolating the carboxylic acid products by cycling a portion of the second bioreactor liquor through a pertraction system which filters the liquor and uses a hollow fiber membrane contactor with a hydrophobic solvent comprising mineral oil and an aqueous alkaline extraction solution comprising boric acid that selectively extracts MCCAs (middle chain carboxylic acids of C6-C9), followed by recycling of the extracted liquor back to the bioreactor (which would retain and/or add short-chain carboxylic acids back into the bioreactor) (p. 291, 2nd full ¶).  Regarding clam 15, recycling the acidic carboxylic acids from the pertraction system back to the bioreactor would aid in maintaining the acidic pH (5) of the bioreactor. 
Claims 1-20 differ from Xu in that: the lactose-containing feedstock has a pH greater than 4.5 (claim 1) or about 5 (claim 10); the pH of the lactose-containing feedstock is greater than about 5 and greater than the pH of the first bioreactor (claims 2 and 11); the lactose-containing feedstock has a pH greater than about 6 (claim 3); the lactose-containing feedstock comprises/is a non-acidic lactose-containing feedstock (claims 4, 12, 18); and the non-acidic lactose-containing feedstock comprises milk or cheese permeate (claims 5, 13 and 19).
Panesar is a review article which teaches that whey and whey permeates from milk and cheese production are significant waste products and that a variety of lactic acid bacteria fermentation processes are known in the art for converting lactose-containing whey and whey permeate feedstocks into lactic acid, which can in turn be converted to valuable end products (p. 2, 1st ¶ to p. 8, last full ¶).  The methods include use of Lactobacilli under thermophilic conditions (i.e. the same type of fermentation used in the first bioreactor of Xu) (p. 5, 1st full ¶; p. 7-8, under 4.1. Lactic acid production using free cell systems).  Panesar further teaches that dairy processes produce two main types of whey: acid whey (as used in Xu) which uses acids to coagulate the casein proteins and results in an acidic pH of about 4.5, and sweet whey which uses rennet to coagulate casein and has a more neutral pH of about 6.5 (p. 2, under 2. Whey types and composition).  Acid whey and sweet whey have similar compositions including about the same level of lactose (p. 2, under 2. Whey types and composition).  Durham further evidences that cheese (sweet) whey and its permeate have similar compositions including lactose levels as acid whey/permeate, and a “non-acidic” pH of 6 or greater (Table 5.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Xu to process a lactose-containing dairy waste product into a valuable MCCA product wherein the lactose-containing feedstock is a cheese whey or whey permeate having a pH of 6 or greater as taught/evidenced by Panesar/Durham because Xu contains an express suggestion that the process can be utilized with similar waste streams such as cheese whey.  One of ordinary skill would have been motivated to use the method of Xu to process additional dairy waste products other than acid whey, including those with non-acidic pH, because such products present the same disposal issues as with acid whey (e.g., as taught by Panesar).  Using the method of Xu to process non-acidic lactose-containing feedstocks such as cheese whey/permeate would have led to predictable results with a reasonable expectation of success because Xu suggests that such feedstocks could be used in the method and Panesar/Durham teach/evidence that cheese whey/permeate has a similar composition as acid whey including a substantially similar level of lactose.  Moreover, one of ordinary skill would not expect the higher pH of cheese whey/permeate compared to the acid whey used in Xu to pose obstacles to carrying the process of Xu since the pH is controlled in both the first and second bioreactors.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657